Citation Nr: 0902913	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-16 639	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a depressive disorder, secondary to 
service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected allergic rhinosinusitis with left 
anthropolypoid sinusitis (sinus disorder).

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected gastritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in San Juan, the Commonwealth of 
Puerto Rico (RO).  


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disorder, to 
include a depressive disorder, that is caused or aggravated 
by service-connected disability.

2.  The service-connected sinusitis is not shown to be 
manifested by three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.  

3.  The veteran's gastrointestinal symptomatology is not 
productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The veteran does not have a psychiatric disorder, to 
include a depressive disorder, that is proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for a sinus disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 6513 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for gastritis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7399-7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in September 
2003, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection on a secondary basis and to an increased 
evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a January 2007 letter that a disability rating 
and effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination relevant to 
the service connection issue on appeal was conducted in 
November 2003.  VA examinations relevant to the increased 
rating issues on appeal were conducted in September 2005, 
February 2007, and January 2008.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analyses of the Claims

Service Connection Claim

The veteran seeks service connection for a depressive 
disorder on a secondary basis.  Having carefully considered 
this claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and that the appeal will be 
denied.

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran has contended that he currently has a psychiatric 
disorder secondary to his service-connected sinusitis.

The initial notation of a psychiatric disability was in VA 
treatment records dated in August 2003, which contained the 
diagnosis of anxiety disorder due to medical condition, rule 
out depressive disorder.  There are multiple VA treatment 
records from the same examiner with a diagnosis of anxiety 
disorder due to medical condition.  A depressive disorder has 
also been diagnosed.

A VA psychiatric examination was specifically conducted in 
November 2003 to determine the relationship between any 
current psychiatric disability and service-connected 
sinusitis.  After reviewing the claims file and examining the 
veteran, the examiner diagnosed a depressive disorder and 
concluded that, because the veteran did not begin complaining 
of psychiatric problems until recently despite the fact that 
he had had sinus problems for approximately 30 years, the 
veteran's depressive disorder was not causally related to his 
service-connected sinusitis.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
November 2003 VA opinion against the claim to be more 
credible than the VA clinical notations in favor of the 
claim.

Firstly, there is no evidence that the clinical notations 
that the veteran had an anxiety disorder due to his medical 
condition were based on a review of the claims files, as was 
the November 2003 opinion against the claim.  Moreover, the 
statements in favor of the claim appear to be primarily based 
on the veteran's subjective history since no supporting 
rationale was provided.  In contrast, the examiner in 
November 2003 based his opinion on the fact that the veteran 
had had problems with sinusitis for approximately 30 years 
but did not have psychiatric complaints until the year prior 
to the examination. See Swan v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

Consequently, service connection for a psychiatric disorder, 
to include a depressive disorder, must be denied.  

Due consideration has been given to the veteran's written 
statements.  Although the veteran can provide competent 
evidence as to his observations, he cannot provide competent 
evidence to establish the etiology of any current diagnosis, 
to include whether his psychiatric disability is causally 
related to a service-connected disorder.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

The Board has also considered the doctrine of reasonable 
doubt in reaching this decision; however, as the 
preponderance of the evidence is against the veteran's 
service-connection claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Increased Ratings  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

Sinusitis

The veteran was granted service connection for his sinus 
disability by rating decision in September 1963, which 
assigned a noncompensable evaluation effective November 20, 
1962.  A 10 percent rating was assigned for this disability 
by rating decision in May 1974, effective March 28, 1974.

The veteran's sinusitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Under DC 6513, a 10 percent rating is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned when a veteran has either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or has more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected sinusitis under Diagnostic Code 6513.  

As noted above, to warrant a higher rating of 30 percent 
there would need to be evidence of either three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The treatment records and examinations on file do not contain 
evidence of incapacitating episodes or sufficient non-
incapacitating episodes.  In fact, when examined by VA in 
September 2005 and January 2008, there was no crusting, 
discharge, or obstruction.  It was also reported that there 
were no periods of incapacitation.  When examined in January 
2008, there was only mild congestive nasal turbinates.  It 
was noted in January 2008 that the condition would not affect 
the veteran's occupational functioning or daily activities.
As the medical evidence on file does not show either three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, an evaluation in excess of 10 percent 
is not warranted for service-connected sinusitis.  

The Board has considered whether another diagnostic code is 
"more appropriate" than the one used by the RO to rate the 
veteran's service-connected sinusitis.  See Tedeschi, 7 Vet. 
App. at 414.  However since there is no evidence of either 
loss of part of the nose or of scars, there is no other 
diagnostic code under which the veteran's sinusitis would 
warrant a rating in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 6504 (2008).  

The evidence also does not show distinct degrees of 
disability requiring different levels of compensation from 
the time the increased rating claim was filed until a final 
decision is made.  See Hart, supra.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of that assigned is provided 
for certain manifestations of the service-connected 
sinusitis, but the medical evidence reflects that those 
manifestations are not present in this case, as discussed 
hereinabove.  

The medical evidence addressed above shows that the veteran's 
service-connected sinusitis does not cause any significant 
functional problem.  Consequently, the Board finds that there 
is no evidence demonstrating that the service-connected 
sinusitis markedly interferences with employment.  Further, 
there is no evidence that the veteran has been hospitalized 
due to sinusitis.  Accordingly, the RO's decision not to 
submit this case for extraschedular consideration was 
correct.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for service-connected sinusitis, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Gastritis

The veteran was granted service connection for gastritis, as 
secondary to his service-connected sinusitis, by rating 
decision in November 2005, which assigned a 10 percent rating 
effective May 12, 2005 under Diagnostic Codes 7399-7346.

A designation of a diagnostic code that ends in "99" 
reflects that the disability is a condition not specifically 
listed in the Rating Schedule, and hyphenation with another 
diagnostic code indicates that the disability has been rated 
as analogous to the second code listed.  See 38 C.F.R. §§ 
4.20, 4.27 (2008).  

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113 (2008).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

Under DC 7346, for hiatal hernia, a 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when the disease exhibits two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, DC 7307.

When examined by VA in September 2005, the veteran denied 
weight gain or loss.  He complained of daily reflux and 
regurgitation.  He did not have a problem with difficulty 
swallowing, pyrosis, hematemesis or melena.  There was no 
evidence of anemia or malnutrition.  An upper 
gastrointestinal x-ray series was considered normal.  The 
diagnoses was chronic gastritis.  

On VA examination in February 2007, the veteran complained of 
daily heartburn and epigastric pain.  He said that he had 
dysphagia less than once a month.  He had retired from work 
in 1999 due to low back disability.  It was reported that the 
veteran's gastritis did not affect his daily activities.  
Chronic gastritis was diagnosed.  An upper gastrointestinal 
x-ray series in February 2007 did not show any hernia, ulcer 
or other abnormality.  Endoscopic examination in February 
2008 revealed a small hiatal hernia.

As there is no medical evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health and no 
recent evidence of chronic gastritis with multiple small 
eroded or ulcerated areas, a rating in excess of 10 percent 
is not warranted under either Diagnostic Code 7346 or 
Diagnostic Code 7307.

Additionally, because the veteran's gastrointestinal 
disability primarily involves gastritis, the Board does not 
find that any other digestive system diagnostic code would be 
more appropriate for rating the veteran's gastrointestinal 
disability, including adhesions of the peritoneum (Diagnostic 
Code 7301), ulcer disease (Diagnostic Codes 7304-7306), 
postgastrectomy syndromes (Diagnostic Code 7308), colitis 
(Diagnostic Code 7323), or diverticulitis (Diagnostic Code 
7327).  See 38 C.F.R. § 4.114 (2008).  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

With respect to the requirements of 38 C.F.R. § 3.321(b)(1), 
the schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected gastritis, but the 
medical evidence reflects that those manifestations are not 
present in this case.  

The medical evidence addressed above shows that the veteran's 
service-connected gastritis does not affect the veteran's 
daily activities and that his reason for retiring from work 
did not involve his gastritis.  Consequently, the Board finds 
that there is no evidence demonstrating that the service-
connected gastritis markedly interferences with employment.  
There is also no evidence that the veteran has been 
hospitalized due to gastritis.  Accordingly, the RO's 
decision not to submit this case for extraschedular 
consideration was correct.  38 C.F.R. § 3.321(b)(1) (2008).

Because the preponderance of the evidence is against the 
claim for an initial evaluation in excess of 10 percent for 
service-connected gastritis, the doctrine of reasonable doubt 
is not for application with respect to this matter.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a psychiatric disorder, to include a 
depressive disorder, is denied.  

An evaluation in excess of 10 percent for service-connected 
sinus disorder is denied.  

An initial evaluation in excess of 10 percent for service-
connected gastritis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


